PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No.    				:
10,662,956					:
Application No.  15/024,703			:	ON  PETITION
Filing Date:   March 24, 2016			:
Issue Date:      May 26, 2020			:
Attorney Docket No.   384912-00019	

This is a decision on the “Petition for Duplicate Letters of Patent under 37 CFR 1.181 and/or 1.182” filed on November 12, 2020, requesting issuance of duplicate Letters of Patent for the above-identified patent.

The petition under 37 CFR 1.181 is dismissed.

The petition under 37 CFR 1.182 is dismissed.
 
The file record discloses that the above-noted application matured into U.S. Patent No. 10,662,956 on May 26, 2020.  Petitioner requests a duplicate Letters of Patent as the original Letters of Patent was either lost, destroyed, or never received. Petitioner states, in part, that:

[t]he original Letters Patent were issued May 6, 2020 by the USPTO. Practitioner's office was located in Manhattan, i.e. 1345 Ave. of the Americas, 33rd Floor, New York, NY 10105, which was under a stay-at-home order by Executive Order 202.31 issued by the State Governor from March 7 to June 13, 2020 during the Covid Crisis.

During this time consistent with the Executive Order, Practitioner’s office relied, from a remote location, on electronic communication and electronic filing. (A move to new nearby office premises was made in late October 2020.)

The Letters Patents would normally have arrived during the time Executive Order 202.31 was effective. The Letters Patent are now lost or were never received, although other documents and regular mail were received. It is requested that for a petition under 37 CFR 1.181 additional record keeping requirements for receipt of mail and/or mail docketing be waived.

In the alternative, a petition under 37 CFR 1.182 is respectfully made requesting issuance of Duplicate Letters Patent for the above-captioned patent on the grounds that original Letters Patent are lost.

Consideration under 37 CFR 1.181

Where the Letters of Patent are lost, destroyed, or never received, the appropriate relief is provided for under 37 CFR 1.182, and the petition for duplicate letters of patent. The USPTO did not set out any changes to the appropriate relief for non-receipt of Letters of Patent because of the exigent circumstances 

Consideration under 37 CFR 1.182

Where the Letters of Patent are lost, destroyed, or never received, the appropriate relief is provided for under 37 CFR 1.182, and the petition for duplicate letters of patent. Where the Letters of Patent are never received, petitioner is required to make a showing of non-receipt. The Office follows the guidelines set forth in the Manual of Patent Examining Procedure (MPEP) § 711.03(c) such that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Office action (Letters Patent) was properly mailed to practitioner at the address of record.  This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:

 	1.  a statement from practitioner stating that the Letters Patent was not received by the 	practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
3.  a copy of the docket record where the nonreceived Letters Patent would have been entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The petition is not accompanied by the evidence required to establish nonreceipt of the original Letters Patent. As to the showing of non-receipt that is required to establish non-receipt of the original Letters of Patent, it is noted that the USPTO did not suspend the requirement for the aforementioned showing because of the COVID-19 pandemic. Petitioner has not made an adequate showing of non-receipt; the petition under 37 CFR 1.182 (no fee) is dismissed, accordingly.

It is further noted that Office attempted to charge the authorized deposit account for the fee under 37 CFR 1.17(f) for the petition under 37 CFR 1.182 the circumstances of which were the Letters of Patent was lost or destroyed after proper mailing by the USPTO to the correspondence address of record and a fee under 37 CFR 1.17(f) required. Hassan Abbas Shakir is not presently noted as an authorized user of deposit account 60-2854, however. The petition under 37 CFR 1.182 (fee required), is dismissed because the fee under 37 CFR 1.17(f) did not accompany the petition and an appropriate authorization to charge a deposit account for the same is not of record.

Petitioner may consider filing a renewed petition under 37 CFR 1.182, accompanied by either the showing of non-receipt of the original Letters of Patent or an indication that the original Letters of Patent was lost or destroyed along with payment of the fee under 37 CFR 1.17(f). 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		
			Mail Stop Petitions
Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


			Attn: Office of Petitions

VIA EFS-WEB

Questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET